Order entered March 21, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01536-CR

                               MOISE MARTINEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-11-62885-Y

                                           ORDER
         Appellant’s March 13, 2013 motion to supplement the reporter’s record and to hold the

briefing schedule in abeyance is GRANTED to the extent the Court orders the following relief.

         We ORDER Court Reporter Laura Weed to file, within THIRTY days of the date of this

order, a supplemental reporter’s record of the plea hearing held on or about October 26, 2012.

         We EXTEND the time to file appellant’s brief until SIXTY days from the date of this

order.

         We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Laura Weed.


                                                      /s/   LANA MYERS
                                                            JUSTICE